In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-15-00317-CR


                                JASON BOOKER, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                 Lubbock County, Texas
      Trial Court No. 2014-403,307, Honorable John J. "Trey" McClendon III, Presiding

                                         October 2, 2015

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Jason Booker, filed notice of appeal from his conviction for the first

degree felony offense of aggravated sexual assault of a child,1 for which he received a

ten year sentence. Sentence was imposed on July 16, 2015, and appellant filed a

motion for new trial on July 28, 2015. The clerk's record reflects that on September 1,

2015, and within its period of plenary power, the trial court granted appellant's motion




      1
          See TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West 2014).
for new trial. See TEX. R. APP. P. 21.8(a) (granting trial court power after imposing

sentence to rule on a motion for new trial).


       When the trial court grants a motion for new trial, it restores the case to its

position before the former trial. TEX. R. APP. P. 21.9(b). Without a conviction from which

to appeal, we have no jurisdiction to consider appellant's appeal. See State v. Bates,

889 S.W.2d 306, 310 (Tex. Crim. App. 1994); Waller v. State, 931 S.W.2d 640, 643-44

(Tex. App.—Dallas 1996, no pet.). Accordingly, this appeal is dismissed for want of

jurisdiction.


                                                       Per Curiam


Do not publish.




                                               2